                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 4/28/2021
 ------------------------------------------------------------ X
 JULIAN ANTONIO LANTIGUA CABA,                                :
                                                              :
                                              Plaintiff,      :
                                                              :   19-CV-7302 (VEC)
                            -against-                         :
                                                              :       ORDER
 ELEGANT LINEN OF NY INC (D/B/A                               :
 BARGAIN STORE), HAISAM I. ABADI,                             :
 and ASHI DOE,                                                :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 17, 2019, the Court entered a default judgment against

Defendant Elegant Linen of NY Inc., Dkt. 30;

        WHEREAS in the same order, the Court deferred the determination of damages to after

the conclusion of the proceedings against the remaining Defendants, id.;

        WHEREAS on April 5, 2021, the Court ordered Plaintiff to submit a damages calculation

with respect to Defendant Elegant Linen of NY Inc., by no later than April 16, 2021, Dkt. 53;

        WHEREAS the submission was woefully inadequate, see Order, Dkt. 55 (outlining the

deficiencies);

        WHEREAS Plaintiff had until Friday, April 23, 2021, by 5:00 P.M. to file a new

submission curing the deficiencies, id.;

        WHEREAS on April 24, 2021, Plaintiff’s counsel informed the Court that he filed the

submission on the wrong docket, although by the April 23, 2021 5:00 P.M. deadline, and

requested that the Court overlook this inadvertent mistake, Dkt. 56; and

        WHEREAS the submission was indeed filed in the wrong matter by the 5:00 P.M.

deadline, see 19-CV-4579, Dkt. 62 (filed at 4:58 P.M.);
       IT IS HEREBY ORDERED that Plaintiff’s request that the Court accept his filing as

timely is GRANTED.

       IT IS FURTHER ORDERED that by no later than Friday, April 30, 2021, Plaintiff’s

counsel must file:

       1. An affidavit or declaration from Plaintiff’s counsel that includes the total amount of

           pre-judgment interest based on the information provided in counsel’s prior

           declaration, see Decl., Dkt. 64 ¶¶ 10–11, and using December 17, 2019, the date the

           default judgment was entered, as the date of judgment. See Herrara v. 12 Water St.

           Gourmet Cafe, Ltd., No. 13-CV-4370, 2016 WL 1274944, at *8 (S.D.N.Y. Feb. 29,

           2016), report and recommendation adopted, No. 13-CV-4370, 2016 WL 1268266

           (S.D.N.Y. Mar. 31, 2016) (using the date the default judgment was entered when

           calculating prejudgment interest). Plaintiff’s counsel must provide a detailed

           explanation of the calculations.

       2. A revised proposed order of default judgment that includes the amounts of

           prejudgment interest, the total damages, and the total judgment against Defendant

           Elegant Linen of NY Inc.

       IT IS FURTHER ORDERED that if Plaintiff does not file anything by the Friday, April

30, 2021 deadline, or if Plaintiff files another deficient submission, the Court will both dismiss

the case against Defendant Elegant Linen of NY Inc. for failure to prosecute and close this case.

The Court is unlikely to accept any additional excuses for failure to comply with Court orders.



SO ORDERED.

Date: April 28, 2021                                  _________________________________
      New York, NY                                          VALERIE CAPRONI
                                                            United States District Judge


                                                  2
